DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 9 and 64 are objected to because of the following informalities:  Claims 8 and 9 depend from claims 16 and 18, respectively.  Claims 16 and 18 state that there are two or more first or second oligomers.  Therefore, claims 8 and 9 should recite “wherein the first amplification oligomers comprise”.  Claim 64 should recite “A method for . Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 8-9, 16, 18, 28-29, 31, 40-42, 53, 59-61, 64, and 106-108 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments to the claims.
The rejection of claims 29, 31, and 61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to the claims.


All outstanding prior art rejections have been withdrawn in view of applicant’s amendments to the claims.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28, 29, 31, 40-42, 64 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (U.S. Patent Application No. 2007/0099177) and Xu et al. (Journal of Clinical Microbiology, 2000, 38(11):4114-4120), and further in view of Park et al. (KR1749587; effectively filed June 7, 2016), Hall et al. (U.S. Patent Application No. 2006/0240412; published October 26, 2006), Baptista et al. (WO 2007/130519; November 15, 2007) and Ennist et al. (WO 2002/067861 September 6, 2002).
	The claims are directed to a method for the determining the presence of absence of an Adenovirus target nucleic acid in a sample, the method comprising the steps of: 
(A) contacting a sample with a combination of at least one first amplification oligomer, comprising a target hybridizing sequence selected from the group consisting of SEQ ID NOS: 71, 72, 73 and 74 and at least one second amplification oligomer comprising a target hybridizing sequence selected from the group consisting of SEQ ID NOS: 61 and 62; 

(C) detecting the amplification product; 
thereby determining the presence or absence of the Adenovirus target nucleic acid in the sample.
Heim et al. discloses a method of detecting adenovirus using a pair of primers to amplify DNA of HAdV serotypes followed by hybridization with a probe that binds to a region framed by the primers (see paragraph [0026]).  The probe can be labeled in various ways, for example using FAM as fluorescent dye at the 5' end and TAMRA as fluorescence quencher at the 3' end. This results in the quenching of the fluorescence of the probe's dye in the unbound state and to the release of fluorescence in the bond state, e.g. by separating the reporter dye and the quencher dye through the 5'-3' exonuclease activity of the DNA polymerase during the extension step in the PCR (see paragraph [0111]) [claims 40-42].
Xu et al. teaches a nonnested multiplex PCR assay for one-step amplification and identification of human Ad species on the basis of tests with primers designed to the fiber gene.  Xu et al. was able to differentiate human adenovirus (Ad) species A through F in a single amplification reaction (see the Abstract and the introduction).  Xu et al. further cites many other references 
While Heim et al. and Xu et al. teach general methods of using primers and probes to amplify and then detect adenoviruses, neither reference teaches that the first primer is any one of SEQ ID NOS: 71-74, that the second primer is any one of SEQ ID NOS: 61 and 62, or that the probe is any one of SEQ ID NOS: 63 and 64.  
Park et al. et al. teaches a primer to identify adenovirus that is identical to instant SEQ ID NO: 72 (see paragraph 67 of the machine translation where Park et al. specifically recites primer ATGGCTACCCCATCGATGATGCC, and see the previously provided alignment).  Hall et al. teaches a primer to identify adenovirus that is identical to instant SEQ ID NO: 61 (see SEQ ID NO: 122 of Hall et al. and the previously provided alignment).  Baptista et al. and Ennist et al. teach detection probes that are identical to instant SEQ ID NOs: 63 and 64, respectively, and that can be used to detect adenovirus in a sample (see SEQ ID NO 1784 of Baptista et al. and page 89 of Ennist et al. and the previously provided alignments).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use primers and/or probes that are known in the art to amplify and/or detect adenovirus, including the primers taught 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (U.S. Patent Application No. 2007/0099177) and Xu et al. (Journal of Clinical Microbiology, 2000, 38(11):4114-4120), and further in view of Park et al. (KR1749587; effectively filed June 7, 2016), Hall et al. (U.S. Patent Application No. 2006/0240412; published October 26, 2006), Baptista et al. (WO 2007/130519; November 15, 2007) and Ennist et al. (WO 2002/067861 September 6, 2002) as applied to claims 28, 29, 31, 40-42, 64 and 108 above, Khodakov et al. (Biomicrofluidics, 2012, 6:026503-1 to 026503-11) and Becker et al. (WO 2008/016988; published February 7, 2008).
	The claims are directed to the method of claim 64 further comprising a capture probe to capture the amplification product.  The capture probe can comprise a poly-K sequence, which is a random poly-GU sequence, and a T0-4A10-36 sequence.  
	The teachings of Heim et al., Xu et al., Park et al., Hall et al., Baptista et al. and Ennist et al. are outlined above and incorporated herein.  Heim et al., Xu et al., Park et al., Hall et al., Baptista et al. and Ennist et al. do not teach a capture probe comprising a poly-K sequence, which is a random poly-GU sequence, and a T0-4A10-36 sequence.  
Becker et al. teaches the use of a capture probe to quickly and efficiently isolate (capture) target nucleic acid sequences from other components in a sample.  The capture probe is made up of a first specific binding partner (SBP) that binds specifically to a second specific binding partner (SBP') linked to a support and an oligonucleotide sequence that hybridizes nonspecifically to a target nucleic acid, in which the oligonucleotide sequence is, inter alia, a poly-U sequence, a random poly-(k) sequence comprising G and T nucleotides or G and U nucleotides (see page 2).  Becker et al. teaches that many embodiments of the nonspecific capture probes included a 5’ portion that contains the nonspecific sequences that hybridize nonspecifically to a target nucleic acid and a 3' DNA 3dA30 or dA30 sequence.  The tail portion is complementary to poly-dT oligomers attached to the support, so that the capture probe (with or without bound target nucleic acid) becomes associated with the support and is separated from the solution phase of a target capture mixture. (see page 16, lines 22-29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the general detection methods taught by Heim et al. and Xu et al. and use a capture probe to quickly and efficiently isolate the amplified target sequence.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings outlined by Becker et al.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 8-9, 16, 18, 53 and 106-107 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648